Citation Nr: 1609578	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  07-04 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for thoracolumbar spine pain with limitation of motion from April 11, 2007.

2.  Entitlement to a disability rating in excess of 20 percent for chronic cervical spine pain with limitation of motion from April 11, 2007.

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of chest injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to December 1987 and again from March 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, granted service connection for chronic cervical pain also claimed as degenerative disc disease (rated 30 percent disabling), thoracolumbar spine pain (rated 20 percent disabling), and residuals of chest injury, also claimed as costochondritis (rated 10 percent disabling).  The Veteran disagreed with the disability ratings assigned and was afforded VA examinations in March and April 2007.  In a July 2007 supplemental statement of the case, the RO increased the Veteran's disability rating for the thoracolumbar spine from 20 percent to 40 percent disabling and decreased the Veteran's disability rating for the cervical spine from 30 percent to 10 percent disabling, with an effective date for each award of April 11, 2007, the date of the second VA examination.  Where a veteran has filed a notice of disagreement (NOD) as to the assignment of a disability evaluation, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Veteran's thoracolumbar and cervical spine rating claims, both prior to and beginning April 11, 2007, remained before the Board. 

As noted above, the rating percentage for the cervical spine disability was decreased from 30 to 20 percent, effective April 11, 2007.  To the extent that this action constitutes a reduction, the special notice requirements under 38 C.F.R. § 3.105(e) are not implicated here, as there was no change to the Veteran's overall combined disability evaluation.  Thus, the amount of compensation received was not lessened.

In a December 2009 decision, the Board (1) granted separate evaluations of 10 percent for mild neurologic manifestations of the right and left lower extremities associated with the service-connected thoracolumbar spine disability from March 7, 2005, (2) denied an initial disability rating greater than 20 percent for service-connected thoracolumbar spine pain with limitation of motion prior to April 11, 2007, as well as an initial disability rating greater than 30 percent for service-connected chronic cervical spine pain with limitation of motion for the period of time prior to April 11, 2007, and (3) remanded the issues currently on appeal to the Agency of Original Jurisdiction (AOJ) for additional action.  These three issues have been returned to the Board for appellate review.  

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to provide necessary assistance to the Veteran in substantiating his claims.  The Veteran's most recent examination took place in June 2010, over five and a half years ago.  Subsequently, the Veteran stated that his conditions were having a significant adverse impact on daily tasks and he has problems coping with daily routines.  See Veteran's July 2014 written statement.  He described increased pain of the back, neck and chest with everyday activities.  He reported that his family must be repeatedly told to stand in front of him when speaking because he has limited motion of the neck followed by pain and discomfort when turning.  

In a February 2016 brief, the Veteran's representative stated that the June 2010 VA examination report was not indicative of the Veteran's current neck, chest and back symptomatology.  Considering the potential worsening of the disabilities and the lapse of over five and a half years since the last examination, not to mention the Veteran's aforementioned assertions as to worsening, the Board finds that another examination should be performed for these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court determined that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Further, no VA treatment records have been associated with the record since March 2010.  Accordingly updated VA treatment records should be associated with the Veteran's VBMS/Virtual VA electronic folder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated since March 2010.

2.  Schedule the Veteran for a VA orthopedic examination to identify the current level of impairment resulting from his service-connected thoracolumbar and cervical spine disorders.  The Veteran's VBMS/Virtual VA electronic record must be made available to the examiner for review in connection with the examination.  All necessary tests, including range of motion testing, should be conducted.  If such examination, or any part thereof cannot be performed, then rate the disability as accurately as possible using the evidence of record. 

3.  Schedule the Veteran for a VA muscle examination to identify the current level of impairment resulting from his service-connected residuals of chest injury.  The Veteran's VBMS/Virtual VA electronic record must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  The examiner should comment on whether, in light of the current findings, the Veteran's chest disorder is best characterized as an orthopedic, respiratory, or muscular disorder.  If respiratory, then a specialized examination addressing such disability should be ordered. 

4.  After completing any additional necessary development the AOJ should readjudicate the appeal.  The AOJ should again consider, based on the inclusion of the additional evidence, whether the Veteran's chest disorder is more appropriately rated under 38 C.F.R. § 4.73, DCs 5319-5323 (muscles of the torso and neck).  If the claim is still denied the AOJ must furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

